Appeal by defendants from separate judgments of the Supreme Court, Kings County, entered June 24, 1964, convicting them of murder in the first degree, upon a jury verdict, and sentencing them to life imprisonment. Defendants’ convictions were based, in part, upon alleged confessions and statements. On the trial defendants contended, among other things, that their statements and confessions to the police and to the District Attorney had been coerced by the police and that they were involuntary. The issue as to whether the confessions were *542voluntary or involuntary was submitted to the jury. The action is remitted to the trial court for further proceedings in accordance with People v. Huntley (15 N Y 2d 72). The procedure prescribed in People v. Korda (24 A D 2d 577) should be followed. In the interim, determination of the pending appeals in this action will be held in abeyance.
Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.